Supreme Court

                                                                   No. 2014-34-Appeal.


               Jose L. Garcia                  :

                     v.                        :

           State of Rhode Island.              :


                                        ORDER

       This case is before the Supreme Court on appeal by the applicant, Jose L. Garcia,

from an order denying his application for postconviction relief. On July 11, 1995, the

applicant was sentenced, after a jury trial, to six terms of life imprisonment, two of those

terms without the possibility of parole, upon conviction for multiple counts of arson,

conspiracy to commit arson, and felony murder in connection with the deaths of six

family members in an arson fire in Providence that was set by the applicant.            His

convictions were affirmed by this Court in State v. Garcia, 743 A.2d 1038 (R.I. 2000). In

2000, the applicant filed an application for postconviction relief that was heard and

summarily denied by a justice of the Superior Court on July 24, 2013, after his court-

appointed counsel was permitted to withdraw following the filing of a memorandum in

accordance with Shatney v. State, 755 A.2d 130 (R.I. 2000).           After posing several

questions to the applicant, the trial justice concluded that the claim rested on allegations

of ineffective assistance of appellate counsel and declared that he would not “assess and

decide whether or not counsel for [the applicant] in another forum, namely the Supreme

Court,” effectively represented the applicant. The trial justice thereupon dismissed the

application.


                                           -1-
       The state has filed a confession of error in this case, based on the trial justice’s

failure to advise the applicant of the court’s intention to summarily dismiss the

application and without providing the applicant with a meaningful opportunity to respond

to the proposed dismissal, as required by G.L. 1956 § 10-9.1-6 and this Court’s decision

in Campbell v. State, 56 A.3d 448 (R.I. 2012).

       Based on the state’s confession of error and our careful review of the papers in

this case, the Court accepts the confession of error with respect to the manner in which

this case was decided in the Superior Court. We vacate the judgment, which dismissed

the application for postconviction relief. We remand this case to the Superior Court for a

new hearing in which the applicant shall be afforded the assistance of counsel.

       Accordingly, the judgment denying postconviction relief entered in the Superior

Court is vacated, and the case is remanded to the Superior Court for further proceedings

consistent with this order.

         Entered as an Order of this Court, this 6th day of May, 2014.

                                                    By Order,



                                                    _____________/s/_______________
                                                               Clerk




                                           -2-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Jose Garcia v. State of Rhode Island.

CASE NO:            No. 2014-34-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   May 6, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Robert D. Krause

ATTORNEYS ON APPEAL:

                    For Applicant: Jose Garcia, Pro Se

                    For State: Christopher R. Bush
                               Department of Attorney General